            Case 1:18-mj-01321-KJM Document 2 Filed 12/04/18 Page 1 of 2                                       PageID #: 6
AO 93         (Rev. 12/09) Search and Seizure Warrani(Page 2)


                                                                  Return

Case No.;                            Date and time warrant executed:            Copy of warrant and inventory left with:
        18-1321KJM                   December 3, 2018 1015am                              WITHIN SUBJECT PARCEL
Inventory made in the presence of:
                                               DAN EGERSON ^
Inventory of the property taken and name of any person(s) seized:



                                             1.55 lbs. whole fresh citrus fruit w/plant pest

                                                                                                         rILcD i»\
                                                                                              UNITED STATES OlSTRu-' 0. >3'^
                                                                                                     DISTRICT OP -iAWA.
         FORWARDED:
                                                                                                        DEC 04 2018
                                             2 pkgs. cheese
                                             2 pkgs. crackers
                                                                                              at^ o'clock and 0'5iiii A* I'l
                                                                                                     SUE BEITIA.
                                             7 pkgs. assorted baked goods
                                             4 pkgs. ramen




                                                                Certification

         I declare under penalty of perjury that this inventory is correct and was returned along with the original warrant
to the designated judge.




Date: 12/3/2018
                                                                                        Executing officer's signature

                                                                                Nadine L.W.H. Chun-lmamura, PPQ Officer
                                                                                           Erinted name and title
           Case 1:18-mj-01321-KJM Document 2 Filed 12/04/18 Page 2 of 2                                                        PageID #: 7
AO 93    (Rev. 12/09) Search and Seizure Warranl




ORIGINAL                                         United States District Court
                                                                                  for the
                                                                            District of Hawaii


                        In the Matter of the Search of
                   (Briefly describe the property to he searched
                    or idenlij)' ihe person by name and address)
 Multicolored cardboard parcel weighing 7.05 pounds. Package )                                      CaseNo.:   18-1321KJM
 further Identified by a red-inked arabic numeral 17860 which                      )
 is 1.25 inches in length and signed on a red-inked line below                     )
 such number by Dennis Li.                                                         )


                                                       SEARCH AND SEIZURE WARRANT
         To:        Any authorized law enforcement officer

                An application by a federal law enforcement officer or an attorney for the government requests the search
        ofthe following person or property located in the Honolulu                District of      Hawaii
        (identify the person or describe the property to he searched and give its location):

            The property described above, is in the U.S. Post Office building located at 3600 Aolele Street, Honolulu, HI 96820.
                   The person or property to be searched, described above, is believed to conceal (identify the person or describe the property
        to be seized)

           (1) Fresh fhiils,(2) fresh vegetables,(3)live plants and parts thereof,(4)seeds and seed pods through the
           United Slates mails, possessed in violation of Title 7, United States Code, Sections 7701 et. sea, and evidence
            of said violations.
                    I find that the afridavit(s) or any recorded testimony, establish probable cause to search and seize the person or
        property.


                    YOU ARE COMMANDED to execute this warrant on or before                                                    12/16/2018
                                                                                                                        (not to exceed 14 days)

               ^      in the daytime 6:00 a m. to 10 p m.                 ^ at any time in the day or night as I find reasonable cause has been
                                                                                established.

                 Unless delayed notice is authorized below, you must give a copy ofthe warrant and a receipt for the property
        taken to the person from whom, or from whose premises, the property was taken, or leave the copy and receipt at the
        place where the property was taken.
                The officer executing this warrant, or an officer present during the execution ofthe warrant, must prepare an
        inventory as required by law and promptly return this warrant and inventory to United States Magistrate Judge

                                        See Below
                                        (name)

                  □ I find that immediate notification may have an adverse result listed in 18 U.S.C.§ 2705 (except for delay
        of trial), and authorize the officer executing this warrant to delay notice to the person who, or whose property, will be
        searched or seized (check the appropriate box)             □ for          days (not to exceed 30).
                                                                   □ until the facts justifying, the later specific date of                       .



 Date and time issued:           12/3/2018        at 8:10 a.m.



                                                                                                                         Kenneth J. Mansfield
 City and State:          Honolulu, Hawaii
                                                                                                                        United States Magistrate Judge

                                                                                               or
